Citation Nr: 0610680	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed systemic 
lupus erythematosus (SLE).  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for the claimed 
residuals of a right hip replacement, to include on a 
secondary basis.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO.  

This appeal initially included the issue of nonservice-
connected pension benefits.  This claim, however, was granted 
in an October 2004 rating decision.  

The issue of service connection for residuals of a right hip 
replacement is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is shown as likely as not to have manifested 
SLE during active service.  

2.  The veteran currently is not shown to be suffering from 
PTSD due to any event or incident of his military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by SLE is found to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

2.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Given the disposition of the claim of service connection for 
SLE, the Board will consider the applicability of VCAA only 
with regard to the claim of service connection for PTSD.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim of 
service connection for PTSD, and no further assistance is 
required in order to comply with VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is aware that Social Security Administration (SSA) 
disability records exist and will be obtaining those in 
regard to the claim for service connection for a right hip 
disorder.  

The SSA decision of record, however, contains no references 
to any psychiatric disorders or symptomatology, and the 
veteran has not in any way asserted that SSA records contain 
relevant psychiatric findings.  Accordingly, the Board is 
satisfied that it may go ahead with its decision on the claim 
of service connection for PTSD at the present time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2002 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  SLE

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including SLE, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In the present case, the veteran's service medical records do 
not reflect specific treatment for SLE.  In his August 1994 
Report of Medical History, however, he indicated a history of 
swollen or painful joints and specifically reported a past 
right knee contusion, which had improved.  

The earliest medical evidence of record showing treatment for 
SLE is a May 1998 private treatment record, in which the 
disorder is described as "a relatively recent diagnosis over 
the past one year."  

In a May 2002 statement, a private doctor noted that the 
veteran's first "symptoms of SLE were in June 1997."  

In a December 2003 statement, however, Naomi Rothfield, M.D., 
noted that she had treated the veteran for SLE since June 
1998 and that there was "a possibility that his disease was 
triggered when he was in the Gulf War."

During his January 2004 hearing, the veteran testified that, 
after returning to duty in the United States following a tour 
of duty in the Persian Gulf in 1992, he began having such 
SLE-related symptoms as vomiting, headaches, diarrhea, 
coughing and joint aches.  He indicated that he first sought 
private treatment for his disorder in June 1997.  

In March 2004, the veteran was afforded a VA examination, 
with an examiner who reviewed the claims file.  During the 
examination, the veteran reported that he was diagnosed as 
having SLE "sometime around 1996."  Previously, he had 
symptoms including arthralgias, photosensitivity and an oral 
rash.  

Based on the examination findings and the claims file review, 
the examiner noted that the veteran had "a documented 
diagnosis of SLE whose symptoms began sometime around 1995-
1996."  

The examiner noted that laboratory studies confirmed this 
diagnosis and that there were complications including renal 
dysfunction and osteoporosis as a result of long-term steroid 
therapy.  

In this case, it appears that the veteran's SLE symptoms were 
first medically noted in 1997, more than one year following 
service.  

However, the VA examiner who conducted the March 2004 VA 
general medical examination indicated that this disorder had 
its onset in 1995 or 1996.  As indicated above, the veteran 
was separated from service in March 1995.  

Accordingly, this examination opinion indicates that it is at 
least as likely as not that SLE was first manifest during 
service.  

The Board is aware that the veteran's disorder was not 
actually diagnosed by a medical professional during service 
or during the year immediately following service.  

The VA examiner, however, based the favorable medical opinion 
on a review of the veteran's claims file, and this examiner 
is certainly competent to make a medical determination that 
the veteran's disorder was first manifest prior to the time 
when it was first diagnosed.  See also 38 C.F.R. § 3.303(d).  

This is particularly true in a case such as this, where the 
examiner has had an opportunity to review the veteran's 
complete medical history, as contained in the claims file.  

Moreover, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  

In this regard, the Board notes that there is no competent 
medical evidence of record directly contradicting the VA's 
examiner's opinion.

Overall, the evidence supports the conclusion that it is at 
least as likely as not that the veteran's current SLE was 
first manifest in 1995, during service.  

Accordingly, in view of 38 U.S.C.A. § 5107(b), all doubt is 
resolved in the veteran's favor as to his contention that SLE 
was incurred in service, and service connection is warranted.  
This determination represents a complete grant of the 
veteran's claim.  


III.  PTSD

The VA regulations reflect that symptoms attributable to PTSD 
are often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.  

In the present case, the veteran has not been diagnosed with 
PTSD at any time.  He has been seen by a social worker dating 
back to January 2001, but the social work notes do not 
indicate a PTSD diagnosis.  

Moreover, the report of the veteran's March 2004 VA 
psychiatric examination does not contain a diagnosis of PTSD.  
Rather, the examiner rendered Axis I impressions of 
depressive and psychotic disorders.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
January 2004 hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis of a psychiatric disorder, such as PTSD.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

As noted, the veteran has been diagnosed with other 
psychiatric disorders, and he certainly may separately apply 
for service connection for an acquired psychiatric disorder 
at a future date.  

In the absence of a diagnosis of PTSD, the preponderance of 
the evidence is against his claim of service connection for 
that particular disorder, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

Service connection for SLE is granted.  

Service connection for PTSD is denied.  



REMAND

The veteran has asserted that his claimed right hip disorder 
is etiologically related to his SLE, and, by this decision, 
the Board has granted service connection for SLE.  

Nevertheless, the medical evidence of record does not clearly 
address whether there exists an etiological link between 
these two disorders.  The claims file does include numerous 
records showing these disorders to have been treated 
concurrently, and a June 2001 treatment record contains a 
vaguely worded diagnosis of "[s]ystemic lupus erythematosus, 
post total hip on the right."  

Moreover, the veteran's May 2004 VA general medical 
examination includes a comment that complications from SLE 
have included osteoporosis.  

In view of this evidence, the Board finds that a further VA 
examination addressing the nature and etiology of the 
veteran's claimed right hip disorder is "necessary" under 
38 U.S.C.A. § 5103A(d).  

Moreover, a favorable January 2004 SSA decision indicates 
that the veteran "became disabled . . . because of lupus 
with two hip replacements."  The medical evidence upon which 
this decision was based should be requested from the SSA.  
38 C.F.R. § 3.159(c)(2).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  

2.  Then, the SSA should be contacted and 
requested to provide all medical records 
that served as a basis for the veteran's 
favorable January 2004 decision.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of the claimed right hip 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current right hip disability is 
etiologically related to either service 
or to his service-connected SLE.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
service connection for residuals of a 
right hip replacement, to include as 
secondary to his service-connected SLE, 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


